DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/2021 has been entered.
Response to Amendment
Applicant previously filed claims 1-6. Claims 1, and 5-6 have been amended. New claims 7-9 have been added. Accordingly, claims 1-9 are pending in the current application.
Response to Arguments
Applicant's arguments filed 07/22/2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lakshamanan et al. (US 20180300964 A1) in view of Osterweil (US 7916066 B1) and further in view of Deangelo (US 20140263615 A1).
Regarding Claim 1, Lakshamanan et al. teaches a rescue system for identifying and rescuing a protection target, using information from a camera (Paragraph 198), the rescue system comprising:
a plurality of movable bodies each equipped with a camera (Paragraph 198); and
a server configured to communicate with the plurality of movable bodies (Paragraph 198),
the server being configured to identify the protection target, using movable-body information acquired by the camera (Paragraphs 215-222), and
provide a protector of the protection target with notification about positional information on the protection target when the protection target is detected and identified (Paragraph 195; Paragraphs 215-222), and
a position where the protection target is detected is out of a predetermined range (Paragraphs 215-226).
However, Lakshamanan et al. does not explicitly teach a protection target person acquired by the camera; determine whether or not the identified target person is attended by an accompanying person; provide a protector of the identified protection target person with notification when the identified protection target person is not attended by the accompanying person; wherein the 
Osterweil, however, teaches a protection target person acquired by the camera (Column 8, Lines 51-61); and
the protection target person is detected and identified at a position out of a predetermined range, wherein the predetermined range is registered in advance by the protector for the protection target person and is determined based on a usual range of activities of the protection target person (Column 1, Line 52 – Column 2, Line 25; Column 10, Lines 5-53; Column 11, Line 58 – Column 12, Line 5; Column 12, Lines 10-67).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification as shown in Osterweil above in order to report potentially dangerous situations such as falls (See Osterweil, Column 3, Lines 7-10).
However, neither of Lakshamanan et al., and Osterweil explicitly teach determining whether or not the identified target person is attended by an accompanying person; provide a protector of the identified protection target person with notification when the identified protection target person is not attended by the accompanying person.
Deangelo, however, teaches determining whether or not the identified target person is attended by an accompanying person; provide a protector of the identified protection target person with notification when the identified protection target person is not attended by the accompanying person and identified at a position out of a predetermined range (Paragraphs 82; 91-95).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. and Osterweil to include the (See Deangelo Paragraphs 91-95). 
Regarding Claim 2, Lakshamanan et al., Osterweil, and Deangelo teach all of the limitations of claim 1 above, Lakshamanan et al. further teaches that the protection target is a child, and the server is configured to determine whether the protection target is attended by an accompanying person, based on image information included in the movable-body information, determine, when the protection target is attended by an accompanying person, whether the accompanying person is a child, and provide the protector with the notification together with the image information on the accompanying person, regardless of the position where the protection target is detected, when the accompanying person is an adult and does not match a person registered in advance (Paragraphs 195-198; Paragraphs 215-226; Paragraph 234).
However, Lakshamanan et al. does not explicitly teach a protection target person
Osterweil, however, teaches a protection target person (Column 8, Lines 51-61)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification as shown in Osterweil above in order to report potentially dangerous situations such as falls (See Osterweil, Column 3, Lines 7-10).
Regarding Claim 3, Lakshamanan et al., Osterweil, and Deangelo teach all of the limitations of claim 1 above, Lakshamanan et al. further teaches that the server is configured to request a rescue group to rescue the protection target, when the protector instructs the server to protect the protection target in response to the notification provided to the protector (Paragraphs 195-198; Paragraphs 215-226; Paragraph 234).
However, Lakshamanan et al. does not explicitly teach a protection target person.
Osterweil, however, teaches a protection target person (Column 8, Lines 51-61)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification as shown in Osterweil above in order to report potentially dangerous situations such as falls (See Osterweil, Column 3, Lines 7-10).
Regarding Claim 4, Lakshamanan et al., Osterweil, and Deangelo teach all of the limitations of claim 3 above, Lakshamanan et al. further teaches that the server is configured to arrange a vehicle for transporting the protection target, in response to an instruction from the protector to transport the protection target (Paragraphs 195-198; Paragraphs 215-226; Paragraph 234).
However, Lakshamanan et al. does not explicitly teach a protection target person.
Osterweil, however, teaches a protection target person (Column 8, Lines 51-61)
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification as shown in Osterweil above in order to report potentially dangerous situations such as falls (See Osterweil, Column 3, Lines 7-10).
Regarding Claim 7, Lakshamanan et al., Osterweil, and Deangelo teach all of the limitations of claim 1 above, Lakshamanan et al. fails to explicitly teach wherein the predetermined range is a range including a route to and from a school of the protection target person and its peripheral area, or a range including a house of an acquaintance of the protection target person and its peripheral area.
Osterweil, however, teaches that the predetermined range is a range including a route to and from a school of the protection target person and its peripheral area, or a range including a house of an acquaintance of the protection target person and its peripheral area (Column 2, Lines 37-46).
It would have been obvious to a person having ordinary skill in the art at the time of the invention to have modified the rescue apparatus of Lakshamanan et al. to include the family notification (See Osterweil, Column 3, Lines 7-10).
Claims 5-6, 8 and 9 have limitations similar to those treated in the above rejection(s) for claims 1 and 7, and are met by the references as discussed above.
Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAN MAHMUD whose telephone number is (571)272-7712.  The examiner can normally be reached on 10-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.